Title: To Thomas Jefferson from Francis W. Pickens, 16 November 1824
From: Pickens, Francis W.
To: Jefferson, Thomas


                        Respected Sir
                        
                            Abbeville
                            16th November 1824
                    I wish to know when the literary institution under your direction will go into opperation, & what is the plan, & course of study, & what will be the expences of a student per annum. I have studied English grammar, Webber’s arithmetic, Simpson’s Euclid, Day’s algebra Logarithms, Trigonometry, Mensuration, Navigation, Surveying &c, Morse’s Universal geography, & Adam’s Roman Antiquities, Tytlar’s universal History, Rhetoric; Composition &c, besides a full course of Latin, Greek Testament, Lyræca Minora, part of Henaphon, & eight books of Homer’s Iliad. I wish now to devote a year or two to the study of Astronomy, Logic, Metaphysics, Oratory Political economy &C &C; I wish to engage in the study of these at a suitable place immediately.If the institution were not to commence for two months, Could I not spend my time profitably at the place?By immediately answering this & directing your letter to Columbia  So Carolina you will confer a singular favour on one, who is in undissembled esteem & respect your obdt Servant
                        Francis W. Pickens